ADKINS, Justice.
On the complaint of The Florida Bar and the report of the referee, we have before us an unauthorized practice of law proceeding. We approve the joint stipulation of the parties and the order approving the stipulation entered by the Honorable Frederick N. Barad, circuit court judge, as referee.
Although respondent did not admit the allegations in the petition against unauthorized practice of law, he did agree to entry of an order and permanent injunction against his engaging in or conducting any activities which would be deemed the unauthorized practice of law. The following activities constitute the unauthorized practice of law and may not be carried out or conducted in Florida by respondent, who is permanently restrained and enjoined from conducting any activities which constitute the unauthorized practice of law including, without limitations, the following:
(a) Counselling persons as to their rights under Florida law regarding domestic or marital relations;
(b) Assisting in preparation of any legal documents relating to domestic or marital relations; and,
(c) Appearing in Florida courts on behalf of a party in a case relating to domestic or marital relations.
In the event respondent engages in any of said conduct enjoined herein and has not been duly licensed to practice law in Florida, he will be found in indirect contempt of the Supreme Court of Florida for the unauthorized practice of law in this state.
Judgment for costs in the amount of $88.15 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.